           Case 1:18-vv-01072-UNJ Document 41
                                           35 Filed 11/18/19
                                                    10/03/19 Page 1 of 2




        In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-1072V
                                      Filed: October 3, 2019
                                          UNPUBLISHED


 MICHELLE JOHNSON,

                         Petitioner,                          Special Processing Unit (SPU);
 v.                                                           Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
 SECRETARY OF HEALTH AND                                      Shoulder Injury Related to Vaccine
 HUMAN SERVICES,                                              Administration (SIRVA)

                        Respondent.


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for petitioner.
Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Corcoran, Chief Special Master:

       On July 20, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that that she suffered Shoulder Injury Related to Vaccine
Administration (SIRVA) after receiving the influenza vaccine on November 14, 2017.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.



1 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This

means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for

ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Case 1:18-vv-01072-UNJ Document 41
                                        35 Filed 11/18/19
                                                 10/03/19 Page 2 of 2



       On September 27, 2019, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent indicates that “petitioner’s medical course is
consistent with a shoulder injury related to vaccine administration” because she “had no
recent history of pain, inflammation, or dysfunction of her left shoulder, pain occurred
within 48 hours after receipt of an intramuscular vaccination, pain was limited to the
shoulder where the vaccine was administered, and no other condition or abnormality . . .
has been identified to explain petitioner’s shoulder pain.” Id. at 5. Respondent further
agrees that petitioner suffered the residual effects of her condition for more than six
months and has met the statutory requirements for entitlement to compensation under
the Vaccine Act. Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian Corcoran
                                  Brian Corcoran
                                  Chief Special Master




                                           2
